               Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 1 of 19




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

YORK INSURANCE COMPANY OF                            )   CIVIL ACTION
MAINE                                                )   NO.
          Plaintiff
                                                     )
          VS.

DONACO, INC., NEW ENGLAND HOMES,
INC., TOM DOGGART AND LISA
DOGGART                                              )
           Defendants                                )   JANUARY 4, 2019


                             DECLARATORY JUDGMENT COMPLAINT
FIRST COUNT

          1.         The plaintiff, York Insurance Company of Maine (“York”), is an insurance

company organized under the laws of the state of Maine with a principal place of

business in South Portland, Maine. York is authorized to do business in the State of

New Hampshire and the State of Connecticut.

          2.         The defendant, Donaco, Inc., is a corporation organized under the laws of

the state of New Hampshire with a principal place of business in New Hampshire.

          3.         The defendant, New England Homes, Inc., is the legal predecessor of the

defendant, Donaco, Inc. The defendant, New England Homes, Inc., amended its

Articles of Incorporation with the New Hampshire Secretary of State to change its name

from New England Homes, Inc., to Donaco, Inc., on August 31, 2011.




Halloran&ScgeLLP
                                             H A [LORAN
Hartford, CT 06103                           SAGE                               jurs No. 26t05
               Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 2 of 19




          4.         The name change of the defendant, New England Homes, Inc., from New

England Homes, Inc. to Donaco, Inc. did not affect the rights or liabilities previously

contracted for or incurred by New England Homes, Inc.

          5.         The defendant, Tom Doggart, is a Connecticut resident who resides at 49

Brockett Road, Niantic, Connecticut.

          6.         The defendant, Lisa Doggad, is a Connecticut resident who resides at 49

Brockett Road, Niantic, Connecticut.

          7.         This is an action seeking declaratory relief which is brought pursuant to 28

U.S.C.    §     1332 and 2201. Upon information and belief, the amount in controversy

exclusive of interest and costs, exceeds $75,000, based upon the nature of the

damages allegedly sustained by the Doggarts.

          8.         Venue is appropriate pursuant to 28 U.S.C.   §   1391 because a substantial

part of the events or omissions giving rise to this action occurred in the District of

Connecticut.

CLAIM FOR RELIEF:

         9,          By way of a two-count Complaint dated August 17, 2016, the defendants,

Tom Doggart and Lisa Doggart (hereinafter collectively referred to as the “Doggarts”),

commenced suit against Donaco, Inc., New England Homes, Inc., Ricon Builders, LLC,

Ricon Homes, LLC, and Aflila Keller, individually and D/B/A Ricon Builders, LLC,

stemming from alleged breaches of the Connecticut Products Liability Act, Conn. Sen.

                                                  -2-

Haucran&SageLLP
                                              HAL LORAN
Hartford, CT 06103                            SAG E                                juris No. 26105
            Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 3 of 19




Stat.   §   52-572m, et. seq. That lawsuit, hereinafter referred to as the Doggart lawsuit,

is presently pending in Connecticut Superior Court in the Judicial District of New

London.1 A copy of the Complaint in the Doggart lawsuit is attached hereto as Exhibit

A.

          10.         Count One of the Complaint in the Doggart lawsuit is directed at the

defendant, Donaco, Inc., as “Successor in Interest” to defendant New England Homes,

Inc.

         11.          In Count One of the Doggart lawsuit, the Doggarts allege that they are the

current owners of a residential modular home located at 49 Brockett Road, Niantic,

Connecticut.

         12.          Count One of the Doggart lawsuit further alleges that said modular home

was manufactured by defendant New England Homes, Inc., the predecessor of

defendant Donaco, Inc.

         13.          Count One of the Doggad lawsuit further alleges that said modular home

was sold and assembled on the 49 Brocket Road premises by Ricon Builders, LLC, in

2002 for the Plaintiffs’ predecessor in interest, his parents.

         14.          Count One of the Doggad lawsuit further alleges that, pursuant to Conn.

Gen. Stat. §52-572m(c), the Doggarts are ‘claimants” asserting a products liability claim

for damages incurred.

1
 On June 27, 2017, the Doggarts withdrew their claims against Ricon Builders, LLC, Ricon
Homes, LLC, and Attila Keller.
                                            -3-
Halloran & 5age LLP
225 Asylum Street                         Ifi H A LLORA N                         Phone 860522.6103
                                                                                  Fax 860.548.0006
Hartford, CT 06103                            SAGE                                Juris No.26105
            Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 4 of 19




          15.         Count One of the Doggart lawsuit further alleges that as the “successor’ to

defendant New England Homes, Inc., defendant Donaco, Inc., is a “manufacturer” under

Conn. Sen. Stat. §52-572m(e) because it “designs, assembles, fabricates, constructs

[sic] packages, and otherwise prepares a product or component part of modular homes”

prior to its sale.

          16.         Count One of the Doggart lawsuit further alleges that Ricon is a “product

seller” under Conn. Sen. Stat. §52-572(a) because it is engaged in the business of

selling modular homes.

          17.         Count One of the Doggart lawsuit further alleges that in May 2015, the

Doggarts discovered defects in manufacturing and defects in the installation of the

modular components, which include but are not limited to the following:

                         a. Improper installation of the exterior flashing and water-resistant
                            sheathing material, in violation of Connecticut Building Code
                            §1403.3 and the manufacturer’s installation instruction;

                         b. Improper installation of the exterior siding material, in violation of
                            Connecticut Building Code §1403.3 and the manufacturer’s
                            installation instruction;

                         a. Improper installation of the exterior windows, in violation of
                            Connecticut Building Code §1403.3 and the manufacturer’s
                            installation instruction;

                         d. Improper installation of the exterior doors, in violation of
                            Connecticut Building Code §1403.3 and the manufacturer’s
                            installation instruction;

                         e. Improper Installation of the granite landing, which allowed water
                            and termite infiltration, in violation of Connecticut Building Code
                                                    -4-
Halloran & Sage LLP
225 Asylum Street                          UI HAL LORAN                                Phone 860.522.6103
                                                                                      Fox 860.548.0006
Hartford, CT 06103                            SAG E                                   juris No. 26105
            Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 5 of 19




                              §1405.3.10, and failure to adequately detail on the factory plans to
                              show proper installation requirements;

                         f.   Structural elements of the building walls and floors appear to be
                              undersized or improperly installed;

                         g. FaHure to properly and adequately attach all floor joists to the main
                            carrying beam;

                         h. Failure to adequately attach the building to the foundation and
                            failure to properly set the second-floor building modules on a sound
                            base as required by the building plans;

                         i.   Failure to follow the building plans during the installation of the
                              building modules;

                         j.   Improper installation of the Winch plywood shim beam between
                              the first and second floors as required by the manufacturer’s
                              installation requirements and plans; and

                         Ic. Improper installation of 1/2” sheetrock between the first and second
                             floor, which could not support the weight required.

         18.          Count One in the Doggart lawsuit further alleges that all of the structural

elements listed in the preceding paragraph are still within their useful safe life pursuant

to Conn. Sen Stat.            §   52-577a(c).

         19.          Count One in the Doggart lawsuit further alleges that neither the Doggarts

nor their predecessors in title made any modification or alteration of the components

complained of prior to the recent discovery of damages.

         20.          Count One in the Doggart lawsuit further alleges that, as a result of the

alleged defects in construction and assembly of the modular structure and its


                                                     -5-

Halloron & Sage LLP
225 Asylum Street                               111 HAL LORAN                          Phone 860.522.6103
                                                                                       Fax 860.548.0006
Hartford, Cr 06103                                  SAG E                              Juris No. 26105
           Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 6 of 19




component parts, the modular residence home has sustained severe damage, including

but not limited to the following:

                        a. Every window in the structure and every door in the structure has
                           leaked, allowing water to enter the structure which has structurally
                           damaged sheathing and caused great accumulations of black mold
                           on the exterior faces of the plywood which plywood encapsulates
                           the entire structure;

                        b. Although the plans call for 1A” plywood to be used between floors,
                           sheetrock was used in its place, which is not structurally safe and is
                           causing the entire second floor to settle;

                        c.   Termite infestation;

                        d. Wood rot throughout the house; and

                        e. Floors with a noticeable spring and “bounce” when walked upon.

         21.         Count One in the Doggart lawsuit further alleges that the defendant,

Donaco, Inc., as successor to the defendant, New England Homes, Inc., is liable for the

Doggarts’ losses in one or more of the following ways:

                        a. In the course of manufacturing the modular components, it failed to
                           properly install the exterior flashing and water-resistant sheathing
                           material, in violation of Connecticut Building Code §1403.3 and the
                           manufacturer’s installation instructions;

                        b. In the course of manufacturing the modular components, it failed to
                           properly install the exterior siding material, in violation of
                           Connecticut Building Code §1403.3 and the manufacturer’s
                           installation instructions;

                        c. In the course of manufacturing the modular components, it failed to
                           properly install the exterior doors, in violation of the Connecticut
                           Building Code §1403.3 and the manufacturer’s installation
                           instructions;
                                                    -6-

HoDoron & Sage LLP
225 Asylum Streel                          Lfl HAL LO RAM   ‘
                                                                                   Phone 860.522.6103
                                                                                   Fox 860.548.0006
Hartford, CT 06103                             SAG E                              juris No. 26105
            Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 7 of 19




                        d. Failed to adequately detail on the factory plans the proper
                           installation of the granite landing so as to prevent water and termite
                           infiltration;

                        e. In the course of manufacturing the modular components, it failed to
                           properly size, and failed to properly install, structural elements of
                           the building’s walls and floors;

                        f.   Failed to properly instruct on the proper attachment of floor joists to
                             the main carrying beam;

                        g. Failed to properly instruct on the proper attachment of the modular
                           components to the foundation, and the setting of the second-floor
                           components on a sound basis; and

                        h. Failed to adequately instruct on the necessity of following the
                           building plans during the installation of the building modules.

          22.        Count Two of the Complaint in the Doggart lawsuit, which was directed at

Ricon Builders, LLC, Ricon Homes, LLC, and Attila Keller, Individually and D/B/A Ricon

Builders, was withdrawn on June 27, 2017.

          23.        In the prayers for relief filed in the Doggart lawsuit, the Doggarts seek to

recover damages, attorney’s fees and costs pursuant to Conn. Gen. Stat.              § 52-572m,
and such other relief as at law or equity may appertain.

         24.         The plaintiff, York, issued to defendant New England Homes Inc.,

Donahue Realty Trust, and Daniel J. Donahue & Daughters, in New Hampshire, a

Commercial Liability Policy bearing policy number YMR 815566 (the “2003—2004

Policy”) with effective dates of December 1, 2003 to December 1, 2004.


                                                    -7-

Halloran&SageLLP
                                              HAL LORAN
Hartford, CT 06103                        [Xi SAG E                                  juris No. 26105
            Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 8 of 19




          25.         The plaintiff, York, issued to defendant New England Homes Inc.,

Donahue Realty Trust, and Daniel J. Donahue & Daughters, in New Hampshire, a

renewal Commercial Liability Policy bearing policy number YMR 815566 (the “2004                —




2005 Renewal Policy”) with effective dates of December 1, 2004 to December 1, 2005.

          26.         The plaintiff, York, issued to defendant New England Homes Inc.,

Donahue Realty Trust, Daniel J. Donahue & Daughters, and Donahue Family, LLC, in

New Hampshire, a renewal Commercial Liability Policy bearing policy number YMR

815566 (the “2005          —   2006 Renewal Policy”) with effective dates of December 1, 2005 to

December 1, 2006.

         27.          The plaintiff, York, issued to defendant New England Homes Inc.,

Donahue Realty Trust, Daniel J. Donahue & Daughters, and Donahue Family, LLC, in

New Hampshire, a renewal Commercial Liability Policy bearing policy number YMR

815566 (the 02006 —2007 Renewal Policy”) with effective dates of December 1, 2006 to

December 1, 2007.

         28.          The plaintiff, York, issued to defendant New England Homes Inc.,

Donahue Realty Trust, Daniel J. Donahue & Daughters, and Donahue Family, LLC, in

New Hampshire, a renewal Commercial Liability Policy bearing policy number ‘(MR

815566 (the “2007 —2008 Renewal Policy”) with effective dates of December 1, 2007 to

December 1, 2008.




                                                   -8-
Halloran & Sage LLP
225 Asylum Street                          Lii HAL LORAN                          Phone 860.522.6103
                                                                                  Fax 860548.0006
Hartford, CT 06103                             SAGE                               juñs No. 26105
            Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 9 of 19




          29.         The plaintiff, York, issued to defendant New England Homes Inc.,

Donahue Realty Trust, Daniel J. Donahue & Daughters, and Donahue Family, LLC, in

New Hampshire, a renewal Commercial Liability Policy bearing policy number YMR

815566 (the “2008 —2009 Renewal Policy’) with effective dates of December 1, 2008 to

December 1, 2009.

          30.         The Policies issued by York to defendant New England Homes Inc.,

Donahue Realty Trust, Daniel J. Donahue & Daughters, and Donahue Family, LLC

(collectively, the “Policies”) provided per occurrence liability limits of $1,000,000 and a

general aggregate limit of $2,000,000.

          31.         The Polices provide, in pertinent part, the following insuring agreement:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                      SECTION I   -   COVERAGES
                      COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY
                      1.  Insuring Agreement
                            a.        We will pay those sums that the insured becomes legally
                                      obligated to pay as damages because of “bodily injury” or
                                      “property damage” to which this insurance applies. We will
                                      have the right and duty to defend the insured against any
                                      “suit” seeking those damages. However, we will have no
                                      duty to defend the insured against any ‘suit” seeking
                                      damages for “bodily injury” or “property damage” to which
                                      this insurance does not apply. We may, at our discretion,
                             b.       This insurance applies to “bodily injury” and “property
                                      damage” only if:
                                      (1)   The “bodily injury” or “property damage” is caused by
                                            an “occurrence” that takes place in the “coverage
                                            territory”; and

                                                     -9-
Halloran & Sage LLP
225 Asylum Street                            111 HAL Lc RAN                         Phone 860.522.6103
                                                                                    Fox 860.548.0006
Hartford, CT 06103                               SAG E                              Suns No. 26105
           Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 10 of 19




                                    (2)    The bodily injury” or property damage” occurs during
                                           the policy period.

                                              *      *      *



                      2.     Exclusions
                             This insurance does not apply to:
                      This insurance does not apply to:

                            j.      Damage To Property

                                    ‘Property damage” to:

                                    (6)    That particular part of any property that must be
                                           restored, repaired or replaced because “your work”
                                           was incorrectly performed on it.

                                    Paragraph (6) of this exclusion does not apply to “property
                                    damage” included in the “products-completed operations
                                    hazard”.

                             k.     Damage to Your Product

                                    “Property damage” to “your product” arising out of it or any
                                    part of it.

                             I.     Damage To Your Work

                                   “Property damage” to “your work” arising out of it or any part
                                   of it and included in the “products-completed operations
                                   hazard”.

                                   This exclusion does not apply if the damaged work or the
                                   work out of which the damage arises was performed on your
                                   behalf by a subcontractor.
                                             *      *       *



                      SECTION lI—WHO IS AN INSURED
                      If you are designated in the Declarations as:

                                                   -10-

Halloran & Sage LLP
225 Asylum Street                          Lfl HAL LORAN                            Phone 860522.6103
                                                                                    Fax 860.548.0006
Harterd. CT 06103                              SAGE                                 juris No. 26105
             Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 11 of 19




                             d.      An organization other than a partnership, joint venture or
                                     limited liability company, you are an insured. Your
                                     “executive officers’ and directors are insureds, but only with
                                     respect to their duties as your officers or directors. Your
                                     stockholders are also insureds, but only with respect to their
                                     liability as stockholders.

                      4.     Any organization you newly acquire or form, other than a
                             partnership, joint venture or limited liability company, and over
                             which you maintain ownership or majority interest, will qualify as a
                             Named Insured if there is no other similar insurance available to
                             that organization. However:

                             a.      Coverage under this provision is afforded only until the go
                                     day after you acquire or form the organization or the end of
                                     the policy period, whichever is earlier;

                             b.      Coverage A does not apply to “bodily injury” or property
                                     damage” that occurred before you acquired or formed the
                                     organization; and

                      No person or organization is an insured with respect to the conduct of any
                      current or past partnership, joint venture or limited liability company that is
                      not shown as a Named Insured in the Declarations.

            SECTION IV       —    COMMERCIAL GENERAL LIABILITY CONDITIONS

            4.        Other Insurance

                      If other valid and collectible insurance is available to the insured for a loss
                      we cover under Coverages A or B of this Coverage Pad, our obligations
                      are limited as follows:

                      a. Primary Insurance

                      This insurance is primary except when b. below applies. If this insurance
                      is primary, our obligations are not affected unless any of the other
                      insurance is also primary. Then, we will share with all that other insurance
                      by the method described in c. below.

                      c. Method of Sharing
                                                    -11-
Hclloran&SageLLP
                                                 HAL LORAN
Hartford,   a 06103                        [Xi   SAGE                                 juris No. 26105
          Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 12 of 19




                  If all of the other insurance permits contribution by equal shares, we will
                  follow this method also. Under this approach each insurer contributes
                  equal amounts until it has paid its applicable limit of insurance or none of
                  the loss remains, whichever comes first.

                  If any f the other insurance does not permit contribution by equal shares,
                  we will contribute by limits. Under this method, each insurer’s share is
                  based on the ratio of its applicable limit of insurance to the total applicable
                  limits of insurance of all insurers.
                                             *        *     *




                      SECTION V   —   DEFINITIONS
                      8.    “Impaired property” means tangible property, other than “your
                            product” or “your work”, that cannot be used or is less useful
                            because:

                            a.    It incorporates “your product” or “your work” that is known or
                                  thought to be defective, deficient, inadequate or dangerous;
                                  or

                            b.    You have failed to fulfill the terms of a contract or
                                  agreement;

                            if such property can be restored to use by:

                            a. The repair, replacement, adjustment or removal of “your
                               product” or “your work”; or

                            b. Your fulfilling the terms of the contract or agreement.

                      13.   “Occurrence” means an accident, including continuous or repeated
                            exposure to substantially the same general harmful conditions.

                      16.   “Products-completed” operations hazard”:

                            a.     Includes all “bodily injury” and “property damage” occurring
                                   away from premises you own or rent and arising out of “your
                                   product” or “your work” except:

                                   (1)    Products that are still in your physical possession; or
                                                  -   12-
Halloran & Sage LLP                                                                 Phone 660.522.6103
225 Asylum Street                         1._fl HAL LORAN                           Fax 860.548.0006
Hartford, CT 06103                              SAGE                                juris No. 26105
           Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 13 of 19




                                 (2)    Work that has not yet been completed or abandoned.
                                        However, “your work” will be deemed completed at
                                        the earliest of the following times:

                                        (a)    When all of the work called for in your contract
                                               has been completed.

                                        (c)    When that part of the work done at a job site
                                               has been put to its intended use by any person
                                               or organization other than another contractor or
                                               subcontractor working on the same project.
                                               Work may need service, maintenance,
                                               correction, repair or replacement, which is
                                               otherwise complete, will be treated as
                                               completed.

                     17.   “Property damage” means:

                           a.    Physical injury to tangible property, including all resulting
                                 loss of use of that property. All such loss of use shall be
                                 deemed to occur at the time of the physical injury that cause
                                 it; or

                           b.    Loss of use of tangible property that is not physically injured.
                                 All such loss of use shall be deemed to occur at the time of
                                 the “occurrence” that caused it.

                     21.   “Your product”

                           a.    Means:

                                 (1)    any goods or products, other than real property,
                                        manufactured, sold, handled, distributed or disposed
                                        of by:

                                        (a)    You;

                                        (b)    Others trading under your name; or

                                        (c)    A person or organization whose business or
                                               assets you have acquired; and

                                                -   13-
Halloran&SageLLP
                                              HAL LORAN
Hartford! CT 06103                            SAG E                               juris No. 2605
           Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 14 of 19




                                 (2)   Containers (other than vehicles), materials, parts or
                                       equipment furnished in connection with such goods or
                                       products.

                          b.     Includes

                                 (1)   Warranties or representations made at any time with
                                       respect to the fitness, quality, durability, performance
                                       or use of “your product’, and

                                 (2)   The providing of or failure to provide warnings or
                                       instructions.

                          22.     Your work”

                                 a.    Means:

                                 (1)   Work or operations performed by you or on your
                                       behalf; and

                                 (2)   Materials, parts or equipment furnished in connection
                                       with such work or operations.

                                 b.    Includes

                                 (1)   Warranties or representations made at any time with
                                       respect to the fitness, quality, durability, performance
                                       or use of “your work”, and

                                 (2)   The providing of or failure to provide warnings or
                                       instructions.
                                            *     *     *




             31.      The Polices are further modified by the following endorsement:



                                FUNGI OR BACTERIAL EXCLUSION

         This endorsement modifies insurance provided under the following:

                                                -14-

Halloron & Sage LLP                                                              PhDne 860.522.6103
225 Asylum Street                       1fl HAL LORAN                            Fax 860.548.0006
Hartford, CT 06103                          SAG F                                Juris No. 26105
          Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 15 of 19




                    COMMERCIAL GENERAL LIABILITY COVERAGE PART

        A.          The following exclusion is added to Paragraph 2. Exclusions of Section I       —




                    Coverage A Bodily Injury And Property Damage Liability:
                                —




                    2.    Exclusions

                          This insurance does not apply to:

                          Fungi Or Bacteria

                          a. “Bodily injury” or “property damage” which would not have
                             occurred, in whole or in part, but for the actual, alleged or
                             threatened inhalation of, ingestion of, contact with, exposure to,
                             existence of, or presence of, any “fungi” or bacteria on or within
                             a building or structure, including its contents, regardless of
                             whether any other cause, event, material or product contributed
                             concurrently or in any sequence to such injury or damage.

                          b. Any loss, cost or expenses arising out of the abating, testing for,
                             monitoring, cleaning up, removing, containing, treating,
                             detoxifying neutralizing, remediating, or assessing the effects of,
                             “fungi” or bacteria, by any insured or by any other person or
                             entity.

         32.        The Policies are further modified by the following endorsement:

                                    COMMON POLICY CONDITIONS

        All Coverage Parts included in this policy are subject to the following conditions.
                                           *        *     *




                    F.    Transfer Of Your Rights And Duties Under This Policy

                          Your rights and duties under this policy may not be transferred
                          without our written consent except in this case of death of an
                          individual named insured.



                                                -   15-
Halloran&ScgeLLP
                                               HAL LORAN
Hartford, C 06103                      [Xi     SAGE                              juri5 No. 26105
           Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 16 of 19




          33.         York maintains that the coverage provided by the Policies does not apply

to claims asserted against the defendant New England Homes, Inc., nor its successor in

interest, the defendant Donaco, Inc., in the Doggart lawsuit and that York consequently

has no duty to defend or indemnify the defendants Donaco, Inc. or New England

Homes, Inc., against said claims.

          34.         There is no coverage provided by the Policies for the claims asserted

against the defendants, Donaco, Inc. and New England Homes, Inc. in the Doggart

lawsuit, as the “property damage” allegedly sustained by the Doggarts was excluded

from coverage by the exclusions as set forth by the Policies.

         35. Coverage under the Policies for the claims asserted against the defendants,

Donaco, Inc. and New England Homes, Inc., in the Doggart lawsuit is barred by

operation of the Policies’ Damage to Property exclusion, as the claimed damages

constitute “property damage” to “part of any property that must be restored, repaired or

replaced because ‘your work’ was incorrectly performed on it.”

         36. Coverage under the Policies for the claims asserted against the defendants,

Donaco, Inc. and New England Homes, Inc., in the Doggart lawsuit is further barred by

operation of the Policies’ “your work” exclusion because the claimed damages

constitute “property damage” to “your work.”

         37. Coverage under the Polices for the claims asserted against the defendant,

Donaco, Inc., F/K/A New England Homes, Inc., in the Doggart lawsuit is further barred

                                                  -16-

Halloron & Sage LLP
225 Asylum Street                         Lii HAL LcD RAN                         Phone 860.522.6103
                                                                                  Fa< 860.548.0006
Hartford, CT 06103                            SAGE                                Juils No.26105
          Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 17 of 19




by operation of the Policies’ “your product” exclusion because the claimed damages

constitute “property damage” to “your product.”

         38.          Coverage under the Policies for claims asserted against the defendants,

Donaco, Inc. and New England Homes, Inc., in the Doggart lawsuit is further barred by

the “Fungai or Bacteria Exclusion” endorsement, as the alleged “property damage”

would not have occurred, in whole or in part, but for the actual, alleged or threatened

inhalation of, ingestion of, contact with, exposure to, existence of, or presence of, any

“fungi’ or bacteria on or within a building or structure, including its contents.

         39.          Coverage under the Policies for claims asserted against the defendants,

Donaco, Inc. and New England Homes, Inc., in the Doggart lawsuit is further barred by

the “Fungai or Bacteria Exclusion” endorsement, as the Doggarts seek to recover

losses, costs or expenses arising out of the abating, testing for, monitoring, cleaning up,

removing, containing, treating, detoxifying neutralizing, remediating, or assessing the

effects of, “fungi” or bacteria.

         40.          To the extent the Doggarts seek to recover attorney’s fees and costs, the

Policies’ do not afford coverage because attorney’s fees and costs do not constitute

“damages” in the context of the Policies’ coverage grants.

         50.          To the extent that the defendants. Donaco, Inc. and New England Homes,

Inc. have available, in connection with the Doggart lawsuit, liability coverage from any

other insurer on a primary basis, then to the extent any of the Policies afford coverage,

                                                  -   17-

Halloran & Sage LLP
225 Asylum Street                         111 HAL LORAN                           Phone 860.522.6103
                                                                                  Fax 860,548.0006
Hartf aid, CT 06103                           SAGE                                Juris Na. 26105
          Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 18 of 19




that coverage will be shared with such other insurer or insurers either on an equal or pro

rata basis.

          51.         Because the Policies do not provide coverage for the claims asserted in

the Doggart lawsuit against the defendants, Donaco, Inc. and New England Homes,

Inc., York does not have an obligation to defend or indemnify the defendants, Donaco,

Inc. and New England Homes, Inc. in the Doggart lawsuit.

         52.          Notwithstanding its position that the Policies do not afford coverage to the

defendants, Donaco, Inc. and New England Homes Inc., in the Doggart lawsuit, York is

defending Donaco, Inc. and New England Homes, Inc. in the Doggart lawsuit under a

complete reservation of rights.

         53.      There is an actual bona fide and substantial question in dispute between

York and the defendants as to the rights and obligations of the parties with respect to

the Policies. Specifically, there exists a substantial question as to whether the

aforementioned Policies obligate York to provide coverage for the claims alleged in the

Doggart lawsuit against the defendants, Donaco, Inc. and New England Homes, lnc

         54.      York certifies that all persons with a legal interest in this matter have been

joined as parties to this declaratory judgment action.




                                                   -18-

Halloron & Sage LLP                                                                  Phone 860.522.6)03
225 Asylum Streel                          111 HAL LORAN                            Fax 860.548.0006
Hartford, CT 06103                             SAG E                                juris No. 26105
          Case 3:19-cv-00013-SRU Document 1 Filed 01/04/19 Page 19 of 19




         WHEREFORE, York prays for the following relief:

         1.           A declaratory judgment that York is not obligated to defend and/or

indemnify Donaco, Inc. and New England             Homes,          Inc. in the Docigart lawsuit.

         2.           That all allowable costs be taxed to the defendants in this action;

         3.           For such other, further or different relief as the Court deems necessary to

achieve justice.




                                                             THE PLAINTIFF,
                                                             YORK INSUANCE COMPANY OF
                                                             M
                                                             By:




                                                             DariierP. StpeIlati
                                                             Fed Bar #ct03855
                                                             HALLORAN & SAGE LLP
                                                             One Goodwin Square
                                                             225 Asylum Street
                                                             Hartford, CT 06103
                                                             Its Attorneys




                                                   -   19-

Halloran & Sage LLP
225 Asylum Street                          Iii HAL LORAN                                    Phone 860.522.6103
                                                                                            Fax 860.548.0006
Hartlord, CT 06103                             SAGE                                         Juris No, 26105
